IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0464
                             Filed February 10, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES CHARLES NULL,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Floyd County, Peter B. Newell,

District Associate Judge.



       The defendant challenges his conviction for failure to comply with the sex

offender registry, second or subsequent offense. AFFIRMED.



       David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C., Charles

City, for appellant.

       Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, for appellee.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       The defendant James Null was convicted of failure to comply with the sex

offender registry, second or subsequent offense, in violation of Iowa Code

sections 692A.2, 692A.3, and 692A.7(1) (2013), and sentenced as a habitual

offender pursuant to Iowa Code sections 902.8 and 902.9.            On appeal, he

contends his trial counsel provided constitutionally deficient representation by

failing to interpose certain objections to the jury instructions. On de novo review,

we conclude the defendant’s claims are without merit. The defendant makes

only conclusory claims of prejudice insufficient to satisfy the prejudice component

of a claim of ineffective assistance of counsel. See State v. Tate, 710 N.W.2d

237, 241 (Iowa 2006).      We independently conclude that Null has failed to

establish prejudice, that is a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Collins v. State, 588 N.W.2d 399, 402 (Iowa 1998); see also State v. Ambrose,

861 N.W.2d 550, 556 (Iowa 2015) (applying Strickland prejudice standard to

claim of instructional error). Null’s conviction is affirmed without further opinion.

See Iowa R. 21.26(1)(a), (c), and (e).

       AFFIRMED.